Citation Nr: 1528112	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  08-02 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for cirrhosis of the liver, for the purposes of accrued benefits.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to February 1961.  He died in October 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The requested opinion was obtained in April 2012 and was associated with the VA claims file.

In a February 2013 decision, the Board denied the appellant's claims.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum decision, the Court vacated the Board's February 2013 decision and remanded the matter for appropriate action.

In an April 2015 letter, the Board provided the appellant and her representative the opportunity to submit additional evidence and argument in support of the appeal.  The appellant responded in April 2015 and her representative responded in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.

REMAND

The Veteran died in October 2006, at the age of 66.  At the time of death, he had been awarded service connection for tinnitus and hearing loss.  Service connection had not been awarded for any disorder other than tinnitus and hearing loss, but the Veteran had submitted claims of service connection for cirrhosis and COPD.  The Veteran's death certificate reflects that the immediate cause of his death was intracerebral hemorrhage.  No underlying cause of death was identified by the provider who completed the death certificate.  Cirrhotic liver disease was listed as a significant condition contributing to the Veteran's death, but not resulting in an underlying cause of death.  The appellant maintains that the cause of the Veteran's death was the result of his exposure to jet fuel during his military service.

The appellant recently submitted a statement dated April 2015, in which she identified six private treatment providers from whom VA should obtain outstanding treatment records pertaining to the Veteran.  She also provided contact information for these treatment providers.  (The Board notes that this list of treatment providers includes Dr. J., whose treatment records were identified as outstanding in the November 2013 appellant's brief.)  As such, the claims on appeal must be remanded in order for VA to obtain the treatment records identified in the appellant's April 2015 statement.  38 U.S.C.A. § 5103A(c) (West 2014).

The appellant also submitted additional medical and internet evidence in April 2015.  Along with this evidence, the appellant requested that the case be remanded to the AOJ for review of this additional evidence.  Accordingly, the claims must be remanded for the AOJ to consider said evidence.  See 38 C.F.R. § 20.1304.

Given the potential inclusion of additional private treatment evidence, as well as the evidence recently submitted by the appellant, the Board finds that an additional VA medical opinion is necessary in order to clarify whether the Veteran's death was caused by his exposure to jet fuel during his military service.

Accordingly, the case is REMANDED for the following action:

1. Obtain the outstanding private treatment records identified by the appellant in the April 2015 statement referenced above.

2. Thereafter, the AOJ should arrange for the Veteran's claims file to be forwarded to a physician for review and an advisory medical opinion.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history as contained in the claims file.  Based on review of the record, the examiner should provide an opinion responsive to the following:

a. Is it at least as likely as not (a 50 percent probability or greater) that a respiratory disorder, to include COPD, was caused or aggravated by the Veteran's military service, to include exposure to jet fuel?

b. Is it at least as likely as not that the Veteran's cirrhosis of the liver was caused or aggravated by his military service, to include exposure to jet fuel?

c. In the event that the answers to either or both of the above questions is positive, is it at least as likely as not that the Veteran's COPD and/or cirrhosis of the liver contributed substantially or materially to cause the Veteran's death, to include the fatal intracerebral hemorrhage?  Additionally, is it at least as likely as not (i.e., 50 percent or greater possibility) that the COPD and/or cirrhosis affected his vital organs so as to cause debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other diseases or injury primarily causing death or otherwise resulted in debilitating effects and general impairment of health to an extent that it rendered him materially less capable of resisting the effects of other disease or injury primarily causing his death?

d. In the alternative, is it at least as likely as not that the Veteran's fatal intracerebral hemorrhage was otherwise caused or aggravated by his military service, to include in-service exposure to jet fuel?

The examiner should review the entire claims file.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

